


Exhibit 10(m)(xxiii)


AMENDMENT NO. 22 TO TRANSFER AND ADMINISTRATION AGREEMENT


AMENDMENT NO. 22 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of August
29, 2012 (this “Amendment”), to that certain Transfer and Administration
Agreement dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer
and Administration Agreement dated as of November 30, 2001, Amendment No. 2 to
Transfer and Administration Agreement dated as of December 14, 2001, Amendment
No. 3 to Transfer and Administration Agreement dated as of March 20, 2002,
Amendment No. 4 to Transfer and Administration Agreement dated as of March 29,
2002, Amendment No. 5 to Transfer and Administration Agreement dated as of May
22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration
Agreement dated as of September 27, 2002, Amendment No. 7 to Transfer and
Administration Agreement dated as of February 19, 2003, Amendment No. 8 to
Transfer and Administration Agreement dated as of April 14, 2003, Amendment No.
9 to Transfer and Administration Agreement dated as of August 13, 2003,
Amendment No. 10 to Transfer and Administration Agreement dated as of February
18, 2004, Amendment No. 11 to Transfer and Administration Agreement dated as of
August 13, 2004, Amendment No. 12 to Transfer and Administration Agreement dated
as of February 14, 2005, Amendment No. 13 to Transfer and Administration
Agreement dated as of February 13, 2006, Amendment No. 14 to Transfer and
Administration Agreement dated as of October 31, 2006, Amendment No. 15 to
Transfer and Administration Agreement dated as of February 12, 2007, Amendment
No. 16 to Transfer and Administration Agreement dated as of March 27, 2007,
Amendment No. 17 to Transfer and Administration Agreement dated as of March 26,
2010, Amendment No. 18 to Transfer and Administration Agreement dated at of
December 15, 2010, Amendment No. 19 to Transfer and Administration Agreement
dated as of February 14, 2011, Amendment No. 20 to Transfer and Administration
Agreement dated as of December 7, 2011 and Amendment No. 21 to Transfer and
Administration Agreement dated as of March 30, 2012 (as so amended and in
effect, the “TAA”), by and among Arrow Electronics Funding Corporation, a
Delaware corporation (the “SPV”), Arrow Electronics, Inc., a New York
corporation, individually (“Arrow”) and as the initial Master Servicer, the
several commercial paper conduits identified on Schedule A to the TAA and their
respective permitted successors and assigns (the “Conduit Investors”; each
individually, a “Conduit Investor”), the agent bank set forth opposite the name
of each Conduit Investor on such Schedule A and its permitted successors and
assigns (each a “Funding Agent”) with respect to such Conduit Investor, Bank of
America, National Association, a national banking association, as the
administrative agent for the Investors (the “Administrative Agent”), and the
financial institutions from time to time parties thereto as Alternate Investors.
Capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the TAA.
PRELIMINARY STATEMENTS:
WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;
WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA;
WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Amendments to the TAA. On and as of the Effective Date (as defined
below), the definition of “Receivable” appearing in Section 1.1 of the TAA is
hereby amended and restated in its entirety to read as follows:


“Receivable” means any indebtedness and other obligations owed by any Obligor to
an Originator (without giving effect to any transfer under the First Tier
Agreement or any Originator Sale Agreement) under a Contract or any right of the
SPV to payment from or on behalf of an Obligor, whether constituting an account,
chattel paper, instrument or general intangible, (i) arising in connection with
the sale or lease of goods or the rendering of services in the ordinary course
of business by such Originator, and includes the obligation to pay any finance
charges, fees and other charges with respect thereto, (ii) denominated in
Dollars and payable only in the United States, and (iii) the Obligors of which
are United States residents and are not an Official Body. Notwithstanding the
foregoing, the following indebtedness and obligations shall not constitute
“Receivables” for purposes of this Agreement: (x) receivables comprising “CDW
Corporation-IBM X Series receivables,” account number 1160302, and identified as
such on the systems of an Originator; (y) receivables owed by Sanmina-SCI
Corporation or any of its Subsidiaries or any successor thereto and (z)
Jabil/Branch WJ Receivables.


SECTION 2. Representations and Warranties of the SPV and Arrow. To induce the
Conduit Investors, Alternate Investors, the Funding Agents and the
Administrative Agent to enter into this Amendment, the SPV and Arrow each makes
the following representations and warranties (which representations and
warranties shall survive the execution and delivery of this Amendment) as of the
date hereof and, after giving effect to the amendments set forth herein as of
the Effective Date:
        
Section 2.1. Authority. The SPV and Arrow each has the requisite corporate
power, authority and legal right to execute and deliver this Amendment and to
perform its obligations hereunder and under the Transaction Documents, including
the TAA (as modified hereby). The execution, delivery and performance by the SPV
and Arrow of this Amendment and their performance of the Transaction Documents,
including the TAA (as modified hereby), have been duly approved by all necessary
corporate action and no other corporate proceedings are necessary to consummate
such transactions.


Section 2.2. Enforceability. This Amendment has been duly executed and delivered
by the SPV and Arrow. This Amendment is the legal, valid and binding obligation
of the SPV and Arrow, enforceable against the SPV and Arrow in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally and the application of
general principles of equity (regardless of whether considered in a proceeding
at law or in equity). The making and delivery of this Amendment and the
performance of the TAA, as amended by this Amendment, do not violate any
provision of law or any regulation (except to the extent that the violation
thereof could not, in the aggregate, be expected to have a Material Adverse
Effect or a material adverse effect on the condition (financial or otherwise),
business or properties of Arrow and the other Originators, taken as a whole), or
its charter or by-laws, or result in the breach of or constitute a default under
or require any consent under any indenture or other agreement or instrument to
which it is a party or by which it or any of its properties may be bound or
affected.






--------------------------------------------------------------------------------




Section 2.3. Representations and Warranties. The representations and warranties
contained in the Transaction Documents are true and correct on and as of the
date hereof and the Effective Date, as applicable, as though made on and as of
such date after giving effect to this Amendment, except for representations and
warranties made by the SPV or Arrow expressly stated to relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.
    
Section 2.4. No Termination Event. After giving effect to this Amendment, no
event has occurred and is continuing that constitutes a Termination Event or a
Potential Termination Event.


SECTION 3. Conditions Precedent: Amendment. This Amendment shall become
effective, as of the date hereof, on the date (the “Effective Date”) on which
the Administrative Agent shall have received counterparts of this Amendment,
duly executed by each of the parties hereto.


SECTION 4. Fees and Expenses. Each Funding Agent upon giving affect to this
Amendment shall have received for the benefit of itself and its Investors
payment in full of such fees and reimbursement of such expenses as may be due
and payable by the SPV to such Funding Agent and Investor in connection with
this Amendment.


        SECTION 5. Payment of Fees and Expenses. The SPV agrees to pay all fees
and expenses (including attorney's fees and expenses) as may be due and payable
by the SPV to the Administrative Agent pursuant to Section 9.4 of the TAA in
connection with this Amendment.    


        SECTION 6. References to and Effect on the Transaction Documents.


Section 6.1. Except as specifically amended and modified hereby, each
Transaction Document is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.


Section 6.2. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Investor, Funding
Agent or the Administrative Agent under any Transaction Document, nor constitute
a waiver, amendment or modification of any provision of any Transaction
Document, except as expressly provided in Section 1 hereof.


Section 6.3. This Amendment contains the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.


Section 6.4. Each reference in the TAA to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference in any other Transaction
Document to “the Transfer and Administration Agreement”, “thereunder”, “thereof”
or words of like import, referring to the Agreement, shall mean and be a
reference to the Agreement as amended hereby.


SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile, electronic mail, portable document format (PDF) or similar means
shall be effective as delivery of a manually executed counterpart of this
Amendment.






--------------------------------------------------------------------------------




SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
































        




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Arrow Electronics Funding Corporation,
as SPV




By:     /s/ Terry Rasmussen
Name: Terry Rasmussen
Title: Asst. Treasurer


Arrow Electronics, Inc.,
individually and as Master Servicer




By:     /s/ Gregory A. Hanson
Name: Gregory A. Hanson
Title: Vice President and Treasurer
























































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement






--------------------------------------------------------------------------------




Bank of America, National Association,
as a Funding Agent, as Administrative Agent, and as an
Alternate Investor




By:     /s/ Brendan Feeney
Name: Brendan Feeney
Title: Vice President


























































































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement




--------------------------------------------------------------------------------




Liberty Street Funding LLC,
as a Conduit Investor




By:     /s/ Jill A. Russo
Name: Jill A. Russo
Title: Vice President
    


The Bank of Nova Scotia,
as a Funding Agent and as an Alternate Investor




By:     /s/ Christopher Usas
Name: Christopher Usas
Title: Director
    






































































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement




--------------------------------------------------------------------------------




Gotham Funding Corporation,
as a Conduit Investor
By:     /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President
    


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch,
as a Funding Agent
By:     /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Director
    


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch,
as an Alternate Investor
By:     /s/ Kenneth Egusa
Name: Kenneth Egusa
Title: Vice President




























































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement




--------------------------------------------------------------------------------




Wells Fargo Bank, N.A.,
as a Funding Agent and as an Alternate Investor




By:     /s/ William P. Rutkowski
Name: William P. Rutkowski
Title: Vice President






























































































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement




--------------------------------------------------------------------------------




Bryant Park Funding LLC, as Conduit Investor
By:     /s/ Damian A. Perez
Name: Damian A. Perez
Title: Vice President
    


HSBC Securities (USA) Inc., as Funding Agent




By:     /s/ Richard A. Burke
Name: Richard A. Burke
Title: Managing Director
    


HSBC Bank plc, as Alternate Investor




By:     /s/ David McCan
Name: David McCan
Title: Associate Director
    














































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement




--------------------------------------------------------------------------------




Working Capital Management Co., L.P., as Conduit Investor




By:     /s/ Shinichi Nochiide
Name: Shinichi Nochiide
Title: Attorney In Fact




Mizuho Corporate Bank, Ltd., as Funding Agent and Alternate Investor




By:     /s/ Bertram H. Tang
Name: Bertram H. Tang
Title: Authorized Signatory
    


































Signature Page to
Amendment No. 22 to
Arrow Electronics
Transfer and Administration Agreement


